Exhibit 10.6

SECOND AMENDMENT
TO THE
THIRD AMENDED AND RESTATED
CHANGE OF CONTROL AGREEMENT FOR
LARRY W. SEAY


Meritage Homes Corporation, a Maryland corporation (the “Company”), and Larry W.
Seay (“Executive”) entered into the Third Amended and Restated Change of Control
Agreement effective as of January 1, 2010 (the “Agreement”). By execution of
this Amendment, the Company now desires to amend the Agreement as set forth
below.
1.    This Second Amendment shall be effective as of January 1, 2014.
2.    The first paragraph of Section 2 of the Agreement is hereby amended by
adding the following sentence at the end thereof:
For purposes of this Agreement, if your employment terminates under the
Employment Agreement between you and the Company, as amended and restated from
time to time, at the end of its term pursuant to the Company’s notice pursuant
to Section 2 of your Employment Agreement, such termination shall constitute
termination of your employment with the Company without Cause.


3.    The last sentence of the second paragraph of Section 2 of the Agreement is
hereby amended in its entirety to read as follows:
Notwithstanding the above, the Severance Payment shall not exceed $6 million and
shall be reduced to the extent necessary to ensure that the sum of the Severance
Payment plus any other amounts treated as a parachute payment under Code Section
280G shall not exceed an amount that could be paid on account of a Change of
Control that is not subject to the imposition of any excise tax under Code
Section 4999 and is not otherwise subject to the non-deductibility provisions of
Code Section 280G, but only if and to the extent such reduced amount would
provide a greater benefit (net of all taxes) to you than an unreduced Severance
Payment (net of all taxes) that would be subject to the excise tax under Code
Section 4999.


4.    The first sentence of the fifth paragraph of Section 2 of the Agreement is
hereby amended in its entirety to read as follows:     
Notwithstanding anything in this Agreement to the contrary, in order to receive
the Severance Payment described in this Section 2, you must execute (and not
revoke) a legal release

 
1



--------------------------------------------------------------------------------




(“Release Agreement”), substantially in the form attached to your Employment
Agreement, in which you release the Company and its affiliates, directors,
officers, employees, agents and others affiliated with the Company from any and
all claims, including claims relating to your employment with the Company and
the termination of your employment.


5.    Section 3 of the Agreement is hereby amended in its entirety to read as
follows:
If you are entitled to severance under Section 2, you will not continue to
receive disability insurance benefits, life insurance benefits, long-term care
benefits and, subject to statutory COBRA rights, group health insurance benefits
following termination of your employment, but the Company shall pay you an
amount equal to the sum of (i) 150% of the monthly premiums (or, if applicable,
the annual premiums) payable by the Company for the coverage in effect on the
date of termination for your disability, life insurance and long-term care
benefits, multiplied by 24 (or, if applicable, two) plus (ii) 150% of the
monthly COBRA premium payable for the coverage in effect on the date of
termination for you and, if applicable, your dependents under the Company’s
group health insurance plan, multiplied by 18. Such cash payment shall be made
within 60 days of your termination of employment (and, if the 60 day payment
distribution period spans two calendar years, payment shall be made in the
second calendar year).


6.    Section 4 of the Agreement is hereby amended in its entirety to read as
follows:
4.    Equity Award and Annual Bonus Acceleration.


Notwithstanding anything in this Agreement or in any award agreement to the
contrary, except as provided in this Section 4, upon a Change of Control, (i)
any stock options, restricted stock and other equity based awards (including,
but not limited to, restricted stock units, performance units and performance
shares) shall be immediately accelerated and become fully vested without further
action, (ii) any stock option grants that remain outstanding as of the date of
termination shall remain exercisable until the expiration of the term thereof
but not later than the 10th anniversary of the original date of grant, and (iii)
all restrictions on awards granted shall lapse; provided, however, that, for the
avoidance of doubt, any such awards which constitute nonqualified deferred
compensation within the meaning of Code Section 409A shall be payable (a) within
20 days following a Change of Control described in Treas. Reg. Section
1.409A-3(i)(5) (and, if the 20 day payment distribution period spans two
calendar years, payment shall be made in the second calendar year), or (b) as
otherwise provided in such award upon a Change of Control not described in
Treas. Reg. Section 1.409A-3(i)(5); and provided further, that the number of
shares of common stock of the Company (“Shares”) subject to previously granted
Performance Share Awards or any other similar performance awards granted under
the Company’s 2006 Stock Incentive Plan that you will be entitled to pursuant to
the provisions of this Section 4 for any performance period that has not yet
ended will equal, subject to the provisions of the Stock Incentive Plan, the
greater of (1) the target number of Shares subject to such Performance Share
Awards and other similar performance awards for such performance period, and (2)
the number of shares that you would have earned for the performance period
determined by projecting actual performance for the period prior to the Change
of Control

 
2



--------------------------------------------------------------------------------




through the end of the applicable performance period; and further provided, that
the amount of your annual bonus under the 2006 Annual Incentive Plan that you
will be entitled to pursuant to the provisions of this Section 4 for the
performance period in which the Change of Control occurs will, subject to the
provisions of the Incentive Plan, equal the greater of (1) your target bonus for
such performance period and (2) the bonus that you would have earned for the
performance period determined by projecting the actual performance for the
period prior to the Change of Control through the end of the performance period,
payable within 20 days following the Change of Control if you are employed as of
the date of the Change of Control or if you have a termination of employment
with the Company without Cause after the beginning of the performance period and
within 150 days prior to the Change of Control.


7.    Clause (v) of Section 7 of the Agreement is hereby amended in its entirety
to read as follows:
(v) willfully fails to perform duties under this Agreement or under any
employment agreement between you and the Company, as in effect from time to time
(“Employment Agreement”) after notice by the Board and an opportunity to cure;


8.    Section 18 of the Agreement is hereby amended in its entirety to read as
follows:
This Agreement supplements, and does not replace, your Employment Agreement. If
there is any conflict between the provisions of this Agreement and your
Employment Agreement, such conflict shall be resolved so as to provide on an
individual item by item basis the greater benefit to you. However, in order to
avoid duplication of any monetary benefits, any payments or benefits due under
your Employment Agreement or under any employee severance plan to the extent
such plan exists or is subsequently implemented by the Company, will not be paid
if the corresponding item under this Agreement is equal or greater and is paid;
provided, however, that if you have a termination prior to a Change of Control
for Good Reason or a termination without Cause, any payments pursuant to Section
6(b)(xi) or Section 6(c)(xi) of your Employment Agreement will reduce the
Severance Payment amount hereunder.


9.    Section 19 of the Agreement is hereby amended in its entirety to read as
follows:


This Agreement, your Employment Agreement and any award agreements for stock
options, restricted stock, other equity based awards (including, but not limited
to, restricted stock units, performance units and performance shares) and
bonuses set forth the entire agreement between you and the Company concerning
the subject matter discussed in this Agreement and supersede all prior
agreements, promises, covenants, arrangements, communications, representations,
or warranties, whether written or oral, by any officer, employee or
representative of the Company.


10.    Section 20 of the Agreement is hereby deleted in its entirety.

 
3



--------------------------------------------------------------------------------




11.    This Second Amendment amends only provisions of the Agreement as noted
herein, and those provisions not expressly amended shall be considered in full
force and effect.


IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
as of this 25th day of March, 2014.
MERITAGE HOMES CORPORATION, a Maryland corporation




By:
/s/ Steven J. Hilton
Name:
Steven J. Hilton
Title:
Chairman and CEO









EXECUTIVE: LARRY W. SEAY
    
/s/ Larry W. Seay
 
 




 
4

